Title: To Alexander Hamilton from William S. Smith, 2 November 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Camp Novbr. 2d. 1799.
          
          I have been honoured with your Letters of the 30th. ulto. and shall carry their contents into execution, I conclude that the Court martial will be formed by details from this Camp, & I shall give the orders accordingly, should it be contemplated to send any officers from other corps, they can take their stations on the Court upon their arrival—I have formed the Plan of the Hutts upon the suggestions in your Letter of the 12th. Ulto. and as our front exactly fills our Ground I have widened the streets to the rear, for the Health and accommodation of the troops, and supposing it possible that the Regiments may be filled to the war establishment, I have thrown, a third range of single Hutts at present for the accommodation of Non Commissioned officers, in rear of their respective Companies, which when the Companies are filled may with little trouble be encreased to double Hutts capable of accommodating Regiments on their full establishment, I have requested Lt. Ludlow to wait on you with the Plan of the Cantoonment, any alterations you may suggest will & can without inconvenience, be now attended to, we are falling our timber and preparing with industry to be sheltered from coming storms—I will be ready to receive Mr. Steinback, & he shall meet with no unnecessary delays—but I must confess I have my doubts whether chimnies on Count Rumfords plan, will answer for soldiers hutts, with 2 or three camp Kettles on the fire, the experiment however as you wish it will be made
          I have the Honor to be Sir Your most Obedt Humble Servt.
          
            W. S. Smith 12th. Regt
          
        